Citation Nr: 1521160	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from June 1973 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board, most recently in March 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

An acquired psychiatric disability had its onset during the Veteran's active service.  


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a psychiatric disability that had its onset during his active service.  In this regard, the Board notes that the service treatment records (STRs) indicate that the Veteran was afforded an entrance examination in May 1973.  There is no indication from the examination report that he reported experiencing any psychiatric symptoms at the time of his entrance into active service.  Indeed, he was first seen in service in January 1974 for complaints of feeling anxious.  He was referred for a mental health evaluation and in March 1974, the Veteran was diagnosed with situational anxiety .  In October 1977, the Veteran was seen as a result of his marital problems and was noted to be depressed at that time.  Further, the STRs show that the Veteran had an alcohol dependency problem as early as January 1978 at which time he was diagnosed with "habitual excessive drinking," and was treated for detoxification in the hospital.  At the time of his June 1979 separation examination, he was noted to have depression and nervous trouble.  

According to post-service medical records, at an October 1979 VA examination, the Veteran was found to have a depressed mood and was diagnosed with anxiety reaction.  Subsequently, however, the Veteran has continued complain of psychiatric symptoms since his separation from active service.  He has reported that he abuses alcohol as a result of his ongoing psychiatric symptoms.  

The Veteran is competent to report when he first experienced psychiatric symptoms and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible.

September 2005 and September 2006 private psychological evaluation reports note that the Veteran had a current diagnosis of recurrent and severe major depression.  Thereafter, in August 2011, the Veteran was afforded a VA examination.  The VA examiner diagnosed alcohol dependence and noted that the Veteran did not have a separate psychiatric disability aside from his alcohol dependence.  The examiner opined that it was less likely as not that the Veteran's alcohol dependence was caused by or the result of his active service.  In this regard, the examiner noted that there was no evidence of psychiatric complaints in service, that the Veteran was noted to be psychiatrically normal at the time of his June 1979 separation examination, and that there was no evidence of psychiatric complaints within one year of the Veteran's separation from active service.

The Board finds the August 2011 VA examination and opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the examiner clearly did not thoroughly review the claims file because, not only are there psychiatric complaints in service, but the Veteran was actually diagnosed with situational anxiety and was noted to be depressed while in active service.  Further, the Veteran was diagnosed with anxiety reaction and was noted to have a depressed mood within one year of his separation from active service.  For those reasons, the Board finds the August 2011 VA examination and opinion inadequate and as such, it cannot serve as the basis of denial of entitlement to service connection.  

In June 2013, the Veteran was afforded another VA examination at the direction of the March 2013 remand.  At that time, the examiner confirmed the diagnosis of alcohol dependence and the August 2011 VA examiner's opinion that the Veteran did not have a psychiatric disability separate from his alcohol dependence.  The June 2013 VA examiner opined that the Veteran's "mental conditions" started with his alcohol abuse and that his mental condition was not related to his active service but was, instead, a product of the Veteran's willful misconduct.  In this regard, the examiner noted that the Veteran had been abusing alcohol since young adulthood, including during active service and that he had continued to abuse alcohol since that time.  The examiner did not provide additional rationale.  

The Board also finds the June 2013 VA examination and opinion inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner failed to consider the documented reports of mental health problems while the Veteran was in active service as well as reports of continued problems since service.  Additionally, while the examiner clearly stated that the Veteran's only psychiatric diagnosis was alcohol dependence, the examiner failed to comment on why the diagnosis of recurrent major depression in the private psychiatric evaluation reports of record was not a valid diagnosis.  As the June 2013 opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In sum, the Veteran was treated for mental health symptoms while in active service, and he reported mental health symptoms at the time of his separation from active service.  He filed a claim of entitlement to service connection for a mental health disability just one month subsequent to his separation from active service and was diagnosed with anxiety reaction at an October 1979 VA examination.  He has competently and credibly reported that he has continued to experience mental health symptoms since his separation from active service.  He has a current diagnosis of recurrent major depression.  There is no adequate opinion of record that the Veteran does not have a mental health disability that has existed since his active service.  

Based on the foregoing, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


